Title: From Alexander Hamilton to William Seton, 25 June 1791
From: Hamilton, Alexander
To: Seton, William



Treasury Department June 25th 1791.
Sir,

You will find from my Letter of the 23rd instant that I have extended the sum that may be received by the Bank of New York of persons intending to become subscribers to the Bank of the United States as far as 100,000 Dollars, which supercedes in a degree the requisition with regard to the Notes of your institution.
I could not engage in the arrangement proposed by means of that paper because I [should] not [be] able to limit the extent [of the operation.]
I am, Sir,   Your most obedt servant
Alexander Hamilton
Willm Seton Esqr

